DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/24/2020 & 12/01/2020  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims define 
Claims 9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Under BRI, what is the difference between a projector and a projection device (i.e. a projector comprising a projection device)? It appears based on the applicant’s specification, that the projection device are projection optics.  Please clarify.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 states in part, “wherein when the light source comprises the EEL chip, the light source further comprises a second reflective element configured to reflect a light ray emitted by the EEL chip, so that the first light ray with the first polarization direction is emitted to the first optical device.”  The prior dependent claims do not define a first reflective element.  Please clarify.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (herein after will be referred to as Wei) (US 20130176540) in view of Pesach et al. (herein after will be referred to as Pesach) (US 20170003122).

Regarding claim 1, Wei discloses a projector, comprising: 
a light source;  [See Wei [Fig. 1 and 0025] Light emitting device (1110).]
a first optical device;  [See Wei [Fig. 1 and 0030] Optic (1130) includes Polarization beam splitter.]
a second optical device;  and [See Wei [Fig. 1 and 0025] Wavelength conversion device (1120).]
a projection device;  [See Wei [Fig. 1 and 0029] Projection lens (1300).]
wherein the first optical device comprises a transmission surface facing the light source, and a reflective surface facing the second optical device;  [See Wei [Fig. 1 and 0030] Optic (1130) includes Polarization beam splitter which resides in between device (1110) and device (1120).]
the light source is configured to emit a first light ray having a first polarization direction to the transmission surface of the first optical device that is configured to transmit the first light ray, so that the transmitted first light ray is emitted to the second optical device;  [See Wei [Fig. 1] Light polarization (P direction) is transmitted through the optic (1130) to the device (1120).]
the second optical device is configured to: turn the transmitted first light ray into a second light ray having a second polarization direction, and emit the second light ray to the reflective surface of the first optical device, wherein the second polarization direction is different from the first polarization direction;  [See Wei [Fig. 1] Wavelength conversion unit (1120) turns P direction light into S direction light, and reflects the S direction light towards the optic (1130).]
the reflective surface of the first optical device is configured to reflect the second light ray, so that the reflected second light ray is emitted to the projection device;  and [See Wei [Fig. 1] S direction light is reflected by optic (1130) towards projection lens (1300).]
Wei does not explicitly disclose
the projection device is configured to diffract the reflected second light ray, to form a projected light beam.  
However, Peasch does disclose
the projection device is configured to diffract the reflected second light ray, to form a projected light beam.  [See Pesach [Fig. 3A and 0046] Projection assembly (30) includes part (36) which comprises a DOE and diffracts the two light rays into overlapping uniform single projected light beam.]
[See Pesach [0035 & 0041]].

Regarding claim 2, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei discloses
wherein an included angle between a propagation direction of the second light ray and a propagation direction of the transmitted first light ray is greater than or equal to 150 degrees.  [See Wei [Fig. 1] P propagation direction and S propagation direction are at a 180 degree offset.]

Regarding claim 3, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei discloses
wherein an included angle between a propagation direction of the second light ray and a propagation direction of the reflected second light ray is greater than or equal to 70 degrees, and less than or equal to 110 degrees. [See Wei [Fig. 1 and Fig. 3] S propagation direction is at 90 degree offset when reflected at optic (1130).]
 
Regarding claim 4, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei discloses
wherein the first optical device is a polarization beam splitter (PBS);  [See Wei [Fig. 1 and 0030] Optic (1130) includes Polarization beam splitter.]
after the first light ray is transmitted through the transmission surface of the PBS, the transmitted first light ray is emitted to the second optical device;  and [See Wei [Fig. 1] Light polarization (P direction) is transmitted through the optic (1130) to the device (1120).]
the second light ray is reflected through the reflective surface of the PBS, the reflected second light ray is emitted to the projection device. [See Wei [Fig. 1] S direction light is reflected by optic (1130) towards projection lens (1300).]
 
Regarding claim 9, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei discloses
wherein the projector further comprises a polarizer that is disposed between the light source and the first optical device, and the light source is configured to emit an incident light ray to the polarizer that is configured to allow the first light ray in the incident light ray pass through, so that the first light ray with the first polarization direction is emitted to the first optical device. [See Wei [Fig. 1A and 0032] Polarization conversion system (1140) which allows P direction to pass through.]

Regarding claim 13, see examiners rejection for the projector of claim 1.  Furthermore, Wei does not explicitly disclose
a light ray collection module;  the projector is configured to emit a projected light beam of a reference structured light pattern to a photographed object;  the light ray collection module is configured to: receive a reflected light ray after the photographed object reflects the projected light beam, and generate a photographed structured light pattern based on the reflected light ray.
However, Pesach does disclose
a light ray collection module;  the projector is configured to emit a projected light beam of a reference structured light pattern to a photographed object;  the light ray collection module is configured to: receive a reflected light ray after the photographed object reflects the projected light beam, and generate a photographed structured light pattern based on the reflected light ray. [See Pesach [Fig.1 and 0042] Image sensor (42) captures image of patterned beam on a surface of the object.]
 Applying the same motivation as applied in claim 1.

Regarding claim 14, see examiners rejection for claim 13 which is analogous and applicable for the rejection of claim 14.  Furthermore, Wei does not explicitly disclose
a processor; and a memory to store program code;  the camera module and the memory are coupled to the processor;  and the processor is configured to execute the program code in the memory, 
obtaining three-dimensional information of the photographed object based on the reference structured light pattern and the photographed structured light pattern. 
However, Pesach does disclose
a processor; and a memory to store program code;  the camera module and the memory are coupled to the processor;  and the processor is configured to execute the program code in the memory, [See Pesach [Fig.1 and 0042] Digital processor which processes the image.  It is obvious or inherent that the camera system utilizes a memory/cache for the digital processor to process the image.]
obtaining three-dimensional information of the photographed object based on the reference structured light pattern and the photographed structured light pattern. [See Pesach [Fig.1 and 0042] Image sensor (42) captures image of patterned beam on a surface of the object to generate a 3D map.  Also, see 0003, structured light for depth mapping.]
Applying the same motivation as applied in claim 1.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20130176540) in view of Pesach (US 20170003122) and in further view of Sato (US 20020033903).

Regarding claim 5, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei discloses
wherein the second optical device comprises a glass slide and a first reflective element;  [See Wei [Fig. 1A and 0027] Wavelength conversion device includes quarter-wave plate and a reflection sheet.]
Wei does not explicitly disclose
the glass slide is configured to: turn the transmitted first light ray into a third light ray having a third polarization direction, and emit the third light ray to the first reflective element that is configured to reflect the third light ray with the third polarization direction, so that the reflected third light ray is emitted to the glass slide;  and the glass slide is further configured to turn the reflected third light ray into the second light ray having the second polarization direction.  
However, Sato does dislclose
the glass slide is configured to: turn the transmitted first light ray into a third light ray having a third polarization direction, and emit the third light ray to the first reflective element that is configured to reflect the third light ray with the third polarization direction, so that the reflected third light ray is emitted to the glass slide;  and the glass slide is further configured to turn the reflected third light ray into the second light ray having the second polarization direction.  [See Sato [Fig. 2 and 0044] P polarized light is converted into circularly polarized light through quarter wave plate (2) and reflecting mirror (3) and then back into S polarized light after passing back through the quarter wave plate (2).] 
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Wei (modified by Pesach) to add the teachings of Sato, in order to reduce the size of a projector and make it compact in size [See Sato [0050]]
 
Regarding claim 6, Wei (modified by Pesach and Sato) disclose the device of claim 5.  Furthermore, Wei discloses
wherein the glass slide is a 1/4 glass slide. [See Wei [Fig. 1A and 0027] Wavelength conversion device includes quarter-wave plate and a reflection sheet.]
 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20130176540) in view of Pesach (US 20170003122) and in further view of Mor et al. (herein after will be referred to as Mor) (US 20160025993).

Regarding claim 7, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei does not explicitly disclose
wherein the projection device comprises a lens and a diffractive optical element; the lens is configured to collimate the reflected second light ray to form a collimated light ray, so that the collimated light ray is emitted to the diffractive optical element, wherein the collimated light ray has a predefined field of view (FOV);  and the diffractive optical element is configured to perform replication and beam expansion on the collimated light ray, to form the projected light beam.
However, Mor does disclose
wherein the projection device comprises a lens and a diffractive optical element; the lens is configured to collimate the reflected second light ray to form a collimated light ray, so that the collimated light ray is emitted to the diffractive optical element, wherein the collimated light ray has a predefined field of view (FOV);  and the diffractive optical element is configured to perform replication and beam expansion on the collimated light ray, to form the projected light beam. [See Mor [Fig. 1 and 0021-0023] Projector includes collimating lens (146) and diffractive optical element (144).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Wei (modified by Pesach) to add the teachings of Mor, in order to improve upon generation of optical patterns having high angular density [See Mor [0018]].

Regarding claim 8, Wei (modified by Pesach and Mor) disclose the device of claim 7.  Furthermore, Wei does not explicitly disclose
wherein the diffractive optical element comprises a diffraction grating.  
However, Mor does disclose
wherein the diffractive optical element comprises a diffraction grating.  [See Mor [0025] Diffraction optical element includes a damman grating or similar elements.]
Applying the same motivation as applied in claim 7.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20130176540) in view of Pesach (US 20170003122) and in further view of Petronius et al. (herein after will be referred to as Petronius) (US 20110188054).

Regarding claim 10, Wei (modified by Pesach) disclose the device of claim 1.  Furthermore, Wei does not explicitly disclose
wherein the light source comprises any one of the following: a vertical cavity surface emitting laser (VCSEL) chip or an edge emitting laser (EEL) chip.  
However, Petronius does disclose
wherein the light source comprises any one of the following: a vertical cavity surface emitting laser (VCSEL) chip or an edge emitting laser (EEL) chip.  [See Petronius [Fig. 3 and 0040] Edge emitting radidation source such as laser diode on a substrate in the form of a silicon optical bench (62 and 60).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Wei (modified by Pesach) to add the teachings of Petronius, in order to improve upon projecting patterned light [See Petronius [0006]].

Regarding claim 11, Wei (modified by Pesach and Petronius) disclose the device of claim 10.  Furthermore, Wei discloses
so that the first light ray with the first polarization direction is emitted to the first optical device. [See Wei [Fig. 1] Light polarization (P direction) is transmitted through the optic (1130) to the device (1120).]
Wei does not explicitly disclose
wherein when the light source comprises the EEL chip, the light source further comprises a second reflective element configured to reflect a light ray emitted by the EEL chip,
However, Petronius does disclose
wherein when the light source comprises the EEL chip, the light source further comprises a second reflective element configured to reflect a light ray emitted by the EEL chip, [See Petronius [Fig. 3 and 0040] A reflector is fixed to the optical bench (60) in the form of a mirror to reflect the laser radiation.]
Applying the same motivation as applied in claim 10.

Regarding claim 12, Wei (modified by Pesach and Petronius) disclose the device of claim 11.  Furthermore, Wei does not explicitly disclose
wherein the second reflective element comprises a reflective prism or a total-reflection plane mirror.
However, Petronius does disclose
wherein the second reflective element comprises a reflective prism or a total-reflection plane mirror. [See Petronius [Fig. 3 and 0040] A reflector is fixed to the optical bench (60) in the form of a mirror to reflect the laser radiation.]
Applying the same motivation as applied in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. US 20190293954


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.